             Case 2:13-cr-00201-RSM Document 97 Filed 07/23/21 Page 1 of 1




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                       NO. 13-CR-201-RSM
10
                            Plaintiff
11
                       v.                              ORDER GRANTING UNITED STATES’
12
                                                       MOTION TO FILE A BRIEF IN EXCESS
       STEVEN ALEXANDER BOLDEN,
13                                                     OF TWELVE PAGES
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Defendant Steven Alexander
18
     Bolden’s Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) that
19
     does not exceed 18 pages in length.
20
           DATED this 23rd day of July, 2021.
21
22
23
                                             A
                                             RICARDO S. MARTINEZ
24                                           CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26
   /s/ Teal Luthy Miller
27 TEAL LUTHY MILLER
28 Assistant United States Attorney
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Bolden, 13-CR-201-RSM - 1                              (206) 553-7970
